 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlasterers&CementMasonsLocalUnion394, Operative Plaster-ers& Cement Masons International AssociationandArleeHaile.Case No. 28-CB-?45.November 21, 1963DECISION AND ORDEROn July 17, 1963, Trial Examiner Eugene K. Kennedy issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-after, the General Counsel filed exceptions to the Intermediate Reportand a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'[The Board dismissed the complaint.]1The Trial Examiner found that Respondent did not violate Section 8 (b) (2) of the Actby refusing to refer Arlee Haile for employment with Prime Construction Co, Inc., onthe dual grounds that no exclusive hiring hall agreement had been shown to exist betweenRespondent and Prime during the times material,and that the refusal to reter was occa-sioned by Haile's failure to iegister on Respondent's nondiscriminatory class"A" out-ofwork list rather than because Haile was not a member of Respondent.Even were we tofind, contrary to the Trial Examiner,that an exclusive hiring hall agreement,arrange-ment, or practice did exist between Respondent and Prime, we agree with the TrialExaminer that Haile's failure to register for the out-of-work list,rather than his lack ofunion membership,was the motivating factor behind his failure to obtain employmentwith PrimeINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint1alleges that Respondent, Plasterers&Cement Masons LocalUnion 394, OperativePlasterers& CementMasons International Association, on orabout July 20, 1962, unlawfullycaused Prime ConstructionCo., Inc.,herein calledPrime, to refuse employmentto ArleeHaile on the basis that he was not a memberin good standing of Respondent.The complaint also alleges that because of Haile'sbad standing in RespondentUnion,he has been accorded discriminatory treatmentrelative to referrals to other employers.The answerof Respondent with respect to matters of significance constitutes ageneral denial.A hearingin this matter was heldbefore TrialExaminer Eugene K.Kennedy inPhoenix, Arizona, on May 2 and3, 1963, and subsequent to that time Respondentand the General Counsel have submittedbriefs whichhave been considered.' Issued March 28 and amended on April 2, 1963,based on a charge filed by Arlee Haile,an individual,on November 2, 1962.145 NLRB No. 20. PLASTERERS & CEMENT MASONS LOCAL 394, ETC.189Upon the entire record in this case, including my observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTION OF THE BOARDPrime Construction Co., Inc. is the corporation which allegedly was caused todiscriminate with respect to Haile's employment. It is an Arizona corporation doingbusiness in Arizona and California. It is engaged in the general contracting business,and it annually purchases, from points outside the State of Arizona, equipment valuedin excess of $50,000. Prime Construction Co., Inc., is now, and has been at all timesmaterial herein, an employer engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDPlasterers & Cement Masons Local Union 394, Operative Plasterers & CementMasons International Association, herein called Respondent, is a labor organizationwithin the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and the eventsRespondent Local 394 is signatory to a document entitled "Arizona Master LaborAgreement."The jurisdiction of Respondent, covering northern Arizona, includesthe Phoenix, Winslow, and Flagstaff areas.Also signatory to the same Arizona Master Labor Agreement is Local 395 of thePlasterers & Cement Masons, and a constituent local of the same International Unionas Respondent Local 394.This local has jurisdiction over southern Arizona, includ-ing the Tucson area.This master agreement provides for exclusive nondiscriminatory hiring halls tobe administered by the signatory unions. It also contains provisions establishing"A," "B," and "C" out-of-work lists.The significance of the agreement, with relationto the facts involved herein, is that it provides that workmen who are properlyqualified and whose names are properly registered and who have been employed fora period of at least 60 days by an individual employer signatory to the Master LaborAgreement may be requested by name by an employer, who is a signatory to theagreement, and such workman, according to the terms of the agreement, shall bereferred to such employer.Workmen who meet these qualifications are on the "A"list.From the workman's standpoint, the advantage of being on the "A," as opposedto the "B" or "C," lists is that he is eligible to be selected by an employer out ofrotation, which rotation is required by the "B" and "C" lists.The provisions of theagreement, spelling out the hiring hall arrangement and the dispatching procedures,are set forth in Appendix A. The agreement incorporating these provisions was ineffect from 1959 until July 1962, and then was renewed until 1965.Loren Mann, a contractor, employed Haile as a cement mason in Flagstaff in thespring of 1960.At this time, Mann was signatory to the 1959 Arizona Master LaborAgreement which obligated Mann to use the referral system provided in such agree-ment.However, Mann employed Haile without a referral from Respondent.Haileat no time was registered on Respondent's out-of-work list.Approximately in October 1960, Jesse Calhoun, one of the representatives ofRespondent,came on Mann's job,and advised Mann that Haile was working withouta referral.The upshot of the conversation was that Haile went to Phoenix thefollowing Saturday for the purpose of attempting to get a referral.2On his visit to Phoenix,according to Haile, Don Parker, Respondent's representa-tive, refused to let him join the Union because he had been "scabbing" while workingfor Mann for 5 or 6 months. Also, according to Haile, Parker at this time made athreat that no other cement finishers would be working with Haile for Mann the fol-lowing Monday.Haile testified that he did not join the Union that day and that heoffered to sign.He omitted in his testimony the fact that he had signed two docu-2At page 129 of the transcript there Is an indication by Haile that this took place inthe fall of 1962. In the context of the other testimony this is obviously an error, and thetranscript should Indicate that this was the fall of 1960, and the transcript is herebycorrected to that extent.Haile's testimony that he discussed joining the Union with Calhoun on this occasion Isnot credited.For reasons noted elsewhere herein, Haile'stestimony generally is notaccepted as reliable when it conflicts with the testimony of Parker and Calhoun. In anyevent, the central Issues in this case do not hinge on credibility evaluations. 190DECISIONSOF NATIONALLABOR RELATIONS BOARDments, relating to dispatching procedures, which were offered into evidence byRespondent.Parker refused to give Haile a referral to Mann because there were unemployedworkmen on the "A" list.Haile was not registered on the out-of-work list since hewas still employed with Mann.These events in 1960 are time-barred as bases forunfair labor practiceclaims.Haile returned to work the following Monday and worked for Mann at leastuntil the following Wednesday.Mann testified that Haile was made a foreman with-out any interruption in Haile's employment.Haile testified that he quit on Wednes-day noon and was unemployed for about 3 days before he was reemployed as Mann'ssuperintendent.Mann testified the reason he transferred Mann to foreman wasbecause representatives of the Teamsters and Laborers Union had instructed him totake Haile off the job as cement finisher.3Haile's version is that he left Mann's employment voluntarily on the Wednesdayafter his conversation with Parker in Phoenix.He also testified as follows withrelation to a conversation with Mann on the Wednesday he claimed he quit:Well, he asked me how things went, referring back to the Union in Phoenixthat Saturday. I told him they refused to let me in.And he said "Why?" Itold him the only reason that was mentioned was by me scabbing that five or sixmonths on the job as Mr. Parker stated.And I said by Wednesday they willhave to shut down ifI'm stillon the job.He said, "If you want to work you goahead and work. Let them shut us down."Haile's testimony seems implausible on this point and it squarely contradicts hisemployer Mann whose manner as a witness seemed more objective and careful thanHaile's.Mann evidenced by his testimony and actions that he identified himself withHaile's problems.This portion of Haile's testimony is a considerationin assessingother conversations between Haile and representatives of Respondent considered else-where herein.Haile worked as a foreman or superintendent for Mann, in Flagstaff, until aboutmid-December 1961, and then went to Tucson.While in Tucson, he joined Local395, Plasterers & Cement Masons Union. In January 1961, he was referred byLocal 395 to a job that Loren Mann had going in the jurisdiction of Local 395.Afterworking in Tucson for about 2 weeks, he returned to work for Mann, in the Flagstaffarea, and the jurisdiction of Respondent Local 394, where he continued to work fromJanuary 1961 until May 1962.During this time, Calhoun, the representative ofRespondent, saw Haile on the job at various times. In the spring of 1961, Haile in-formed Calhoun he had received a referral from Local 395.Calhoun's testimonyis credited to the effect that Haile did not ask him to have his book transferred toLocal 394.Similarly,Calhoun's testimony, contrary to Haile's, is accepted as re-flecting that Calhoun did not offer to take care of transferring Haile's union bookto Local 394, or that he told Haile it would take $250 in cash for Haile to get hisbook transferred into Local 394.However, Calhoun did discuss with Haile thebenefits of belonging to Local 394 as contrasted to Local 395.It is observed that the significance of the question of Haile's standing as a unionmember concerns whether his lack of good standing in Respondent Local 394 playeda part in causing him not to be employed by Prime Construction Co., Inc. It isclear that he did not comply with the provisions of the Union's International constitu-tion, in failing to notify Respondent of his working for Mann in Respondent's juris-diction, and his failure to pay the service or "dobie" charges. Pertinent provisions ofthe International constitutionare asfollows:SEC. 44: All members of the International Association from Local Unionsother than the Local Union in whose jurisdiction they have obtained work or areseeking work, shall notify the secretary or business agent of the Local Unionbefore going to work, giving International registration number and other perti-nent information, if the Local Union has established an office or published inthe Journal a place where such notification may be made.SEC. 48 (a): When a member goes into the jurisdiction of another LocalUnion without his Traveling Card but with paid up dues book and withoutbeing eligible for the provisions of Section 43 and secures employment, he shall3 At the hearing, a ruling was reserved with respect to the relevancy of the Teamstersand Laborers' representatives instructing Mann to take Haile off the job.Respondentcontends there is nothing in the record to tie in Respondent with the action of theTeamsters and the Laborers.Although Respondent's contention is regarded as correct, aruling is hereby made permitting this testimony to stand, primarily to point up the differ-ent versions of Haile and Mann with reference to Haile's employment status. PLASTERERS & CEMENT MASONS LOCAL 394, ETC.191be subject to all the laws of said Local Union and may be charged dues lessper capita tax from the first of the following month plus a service charge of notmore than $1 00 per day for each day worked, 50 percent of which fee shallbe returned to the member if he deposits Traveling Card within 30 days of goingto work.Haile acknowledged that he realized that he owed the service or "dobie" fee, andin view of the time that he worked for Mann without complying with these provisions,he owed a substantial amount of money to Local 394 in order to comply wtih theprovisions of the International constitution.Haile was charged with violations of the Union's constitution.He received copiesof the charges about July 23, 1962, advising him of a hearing on these charges sched-uled August 2, 1962.Haile did not appear and he was subsequently advised of hisexpulsion from the Union.Charges were also filed by Local 394 against Mann for his breach of the provisionsof the Arizona Master Labor Agreement relative to violating the dispatching pro-cedure provisions in the agreement.The charge was based on Mann's employmentof Haile without a referral in 1960.Because of Mann's financial difficulties, Haile quit his employment in May 1962.It is appropriate at this point of events to examine the practice of Respondent inmaking referrals in Flagstaff.Respondent's Dispatching Procedure in Flagstaff and the Authority ofStewardWilliam ConferAn examination of the dispatching procedure is necessary because of the GeneralCounsel's contention that Haile, by virtue of his employment with Mann, was qualifiedon the "A" list and was eligible for referral from such list which the General Counselclaims was maintained in Flagstaff.This question is preliminary as to whether ornot there was discrimination caused by Respondent in connection with Haile's pro-posed employment by the Prime Construction Co., Inc.Under the terms of the 1959 agreement, to which both Respondent and Mann weresignatory, the hiring or dispatching hall in the jurisdiction of Local 394 was locatedinPhoenix.In 1961, Parker, the secretary-treasurer of Respondent Local 394,appointed William Confer as steward in the Flagstaff area, located 150 miles fromPhoenix, and authorized him to issue referrals for seven or eight "A" list workmenin the Flagstaff area.He was furnished with referralslips,requisition pads, stamps,and envelopes.Haile was not included in the individuals that Parker authorizedConfer to refer in the Flagstaff area.Haile's testimonysuggeststhat he and Confer had a friendly relationship.Theyhad worked together for several months.Haile referred to a conversation in a barwhen he mentioned to Confer that he needed a job and Confer said that he waskeeping his eye open for him.Haile heard about an employer named Merrick need-ing a cement finisher, and he went to Merrick's office and asked for a job.Merricksaid he would call Confer and get a referral. Following the telephone conversation,Haile went to work for Merrickas a cementfinisher for the period between May 22and June 1, 1962.Haile never did receive a written referral slip, nor did Merrickreceive one from Phoenix, which he did in the other instances when he called onConfer to have an individual referred to him.Confer also sent Haile out to work for an employer named Gene Thompson onJuly 12, 1962. In this instance, also, Haile did not get a written referral nor didThompson subsequently get one by mail from Phoenix.The testimony of both Mer-rick and Thompson confirms Parker's testimony that the Phoenix dispatching officemaintains copies of the referral slips, whether issued from Phoenix or by Confer,and there was no record of Haile's being given a written referral.The fact thatConfer did not give Haile written referrals, and that there was no record of Haile'sreferrals in the Phoenix office, suggests that Confer was aiding Haile as a personalfavor and was concealing his assistance to Haile by the device of not using writtenreferrals, copies of which, if issued, would appear in the Phoenix office.That HailerealizedConfer was aiding him in getting employment without reference to theUnion dispatching procedures is suggested by the fact he was never given a writtenreferral by Confer.Haile had received a written referral from Local 395 in 1960.The Arizona Master Labor Agreement requires that a written referral be given oneach occasion when a workman is dispatched to a job.Haile's testimony concerninghis written referral from Local 395 in connection with working for Mann suggestsan awareness of this requirement in the Master Labor Agreement.Haile testified that Confer told him that he, Confer, would take care of registeringHaile in the Phoenix office after Haile quit Mann.Haile's testimony is not credited 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDin this respect.The record reflects that the written statements given the Board byHaile, contained several inaccuracies of substance reflecting, at the minimum, care-lessness in relating events.This, along with the conflict in Haile's and Mann'stestimony, and the fact that Haile was unique in not receiving written referrals,would require a considerable degree of credulity to accept the proposition that Hailebelieved Confer had properly registered him at Phoenix or had the authority to do so.Supporting this view is Haile's version of a telephone conversation he initiated withParker after being refused employment by Prime in July 1962.Haile asked Parkerabout transferring his union book into Local 394.Parker informed him thatbefore his book could be transferred, Haile had charges to answer.There is noevidence that the subject of registering, or being registered, on an out-of-work listwas mentioned in the conversation.Haile received charges about July 23, 1962,signed by Calhoun, for violating the Union constitutionHe then put in a telephonecall to Calhoun but talked to Parker.4 The burden of the conversation was that thecharges contained an erroneous date, and Haile regarded them as false because ofthis.Haile did not advert to the referral procedure or out-of-work list in this con-versation as far as the record reflects. In one of the telephone conversations, Haileclaimed that Parker ordered him back to Tucson. Parker testified that because ofHaile's attitude, he should return to Tucson.This was said in the context of dis-cussion concerning Haile's transferring his union book from Tucson to Phoenix.Whether Parker's or Haile's version is accepted relative to the subject of Haile'sreturning to Tucson, it is found that the evidence does not support a finding that itwould have been a futile act for Haile to attempt to become "properly registered"on Respondent's "A" list.The record reflects Parker was offended at Haile's floutingunion rules.However, Parker's distaste at the prospect of Haile's becoming a mem-ber of Local 394 is an inadequate basis to conclude that Haile would have beendenied any rights he may have had with respect to registering on an out-of-worklist.Since the record is barren of any indication of an attempt by Haile to registeron the "A" out-of-work list at Phoenix, it is unnecessary to reach the question of hisrights had he attempted to do so and had he been requested by a signatory employerto the master agreement.Continuing the consideration of Confer's authority, Respondent did nothing to placeConfer in a position of authority other than to refer workmen on the "A" list.Nothing Respondent did would invest Confer with apparent authority to registerworkmen in Phoenix.Hence, even assuming,arguendo,Confer did tell Haile hewould take care of registering Haile in Phoenix, and Haile so relied, this record doesnot contain evidence that would fasten on Respondent responsibility for Confer'sstatement to Haile about Haile's registration.With reference to the episode involving the alleged discrimination affecting Hailein connection with being denied employment by the Prime Constructon Co., therecord reflects that in about mid-July 1962, Haile had another conversation withConfer in a bar.Confer indicated to Haile that he was still on the lookout for ajob for him.On or about July 20, 1962, Haile applied for a job with the PrimeConstruction Co., talking to the foreman, Jim Gurnicz.Gurnicz informed Hailethat a job was available, and Haile gave Gurnicz Confer's name to call to get areferral.Gurnicz had advised Haile he would require a referral before employinghim.Gurnicz refused to employ Haile because, after calling Confer, he wasinformed that Haile had failed to clear through the local union.5Haile's status on the "A" listReference to the portion of the agreement, including dispatching procedures, re-flects that in order to qualify for the "A" list, workmen's names must be properlyregistered.The other workmen in Flagstaff on the "A" list were registered in thePhoenix hiring hall.Consequently, it seems clear that Haile did not comply with* Parker denies he had two telephone conversations with Haile. I am inclined to believeHaile's memory is more accurate with reference to these conversations, and so find.s Gurnicz testified that Confer had told him Haile could not be referred because he wasin bad standing with the UnionIn October 1962, in an affidavit given to the Board, Gurnicz stated Confer told him hecould not refer Haile because "he hadn't cleared through the local or words to that effect "Gurnicz acknowledged his memory of the conversation was more clear when lie gave theaffidavit than when he testified in May 1963, but added that, from his standpoint, bothstatements attributed to Confer meant the same to Gurnicz. On this basis, it is found thatthe version in the affidavit is probably the most accurate. PLASTERERS & CEMENT MASONS LOCAL 394, ETC.193the requirement of the agreement to become qualified on the "A" list, as he was not"properly registered."Although Haile did qualify for the "A" list insofar as the time worked for anemployer who was signatory to the agreement, his failure to become "properly regis-tered" was a condition that he did not accomplish, and thus the argument is rejectedthat he was qualified as a workman on the "A" list under the terms of the ArizonaMaster Labor Agreement. It also follows that if he was not qualified under the"A" list, that there was no contractual obligation on the part of Respondent to referHaile under the terms of the dispatching procedures included in the Arizona MasterLabor Agreement.Even assuming that the record does establish that Haile was a workman qualified onthe "A" list in Flagstaff, the violation claimed by the General Counsel is still notestablished by this record for another basic reason.The question of a hiring arrangement between Prime Construction Co., Inc.and Respondent, Local 394Prime Construction Co., Inc. was signatory to the 1959-62 Arizona Master LaborAgreement, which expired on May 31, 1962. Prime had not, at the time of thehearing in this matter, become a signatory to the 1962-65 agreement.It is an es-sential element of the General Counsel's case to establish that Prime was obligatedto obtain its workmen exclusively through Respondent's hiring hall.In view of the fact that the record reflects the Prime Construction Co., Inc., was nota signatory to the 1962-65 Master Labor Agreement, it is incumbent upon the Gen-eralCounsel to establish by other evidence in what manner Prime ConstructionCo., Inc., was obligated to obtain its workmen through Respondent's hiring hallexclusively.This calls for evidence establishing an implied agreement obligatingPrime Construction Co., Inc., to use the hiring hall.The General Counsel relies on evidence in the record that reflects that afterPrime Construction Co., Inc., no longer was bound by the terms of the 1959-62agreement, it did hire one employee subsequent to May 1962 through the hiring hall.Prime also continued payments to the health and welfare fund for employees repre-sented by the crafts that were signatory to the Master Labor Agreement.To sustainthe General Counsel's position, it must be found that Prime was obligated to usethe dispatching facilities of Respondent. It is found that all that the evidence estab-lishes is that Prime voluntarily continued payments into the health and welfare fundand, on one occasion, called upon Respondent to furnish a workman.This fallsfar short of establishing an obligation on the part of Prime to secure its workmenthrough Respondent.The specific claim of discrimination alleged in the complaint refers to the failureof Respondent, acting through Confer, to issue a referral to Haile to work for Prime.Because, as has been found, Haile was not qualified on the "A" list and becausePrime was not obligated to utilize the exclusive hiring hall dispatching procedures, itis found that the General Counsel has failed to establish that Respondent acted un-lawfully in connection with Haile's failure to obtain employment with Prime.The complaint also alleges in general terms that since July 20, 1962, Respondenthas refused to, and is refusing to, clear Haile for employment, pursuant to thecollective-bargaining agreement, and to place him on the "A" list.The evidence relating to this is that Haile's book had cleared through the Inter-national in about May 1961 and that he took no steps for approximately a yearafter that to have his book transferred into Local 394.When Haile quit Mann'semployment in May 1962, he telephoned Parker and asked him about transferringhis book, and, on this occasion, Parker told him that he had charges that he wouldhave to answer to, and Haile said that he would have charges of his own. The con-versation was acrimonious in that it reflected Parker's disinclination to have Haile'sbook transferred into Local 394, and Haile's statement to Parker that he would workwithout the Union.However, there is nothing in the record which reflects any at-tempt on the part of Haile to have his name put on any out-of-work list.As previ-ously indicated, since the record does not establish Haile requested his name be puton the "A" list after he quit Mann, the question is not reached here as to what hisrights would have been had his application been rejected.On this record it would appear that Haile erroneously equated union membershipwith special employment privileges.The undenied and credited testimony of Parkerestablishes that about 50 percent of the "A" list workmen in Flagstaff and about 10percent of the "A" list registrants were not union members.The charges that Respondent preferred against Haile for failing to comply withthe terms of the International constitution were mentioned by Parker in connection734-070--64--vo1.145-14 194DECISIONSOF NATIONALLABOR RELATIONS BOARDwith Haile's indication of his wish to have his book transferred.Because it appearsfrom a reading of the Union constitution's pertinent provisions, which were set forthabove, that there was a basis for the charges against Haile, it cannot be assumed thatParker, Respondent's representative, was acting in an arbitrary manner not consistentwith the rules of his organization. In any event, the distinction must be kept in mindthat union membership and the availability of the dispatching procedures are distinctand separate as far as this record goes.Haile's expulsion from the Union in no wayaffected his right to utilize the dispatching procedures set up under the Master LaborAgreement.Consequently, because Haile was not "properly registered," in Respond-ent Local 394's out-of-work list, he was not eligible for that reason alone to bereferred from the "A" list.The allegation of the complaint that, since July 20, 1962,Respondent has refused to clear Haile for employment or to place him on the "A"list is not supported by any substantial evidence.Although it is undoubtedly true that Haile incurred the hostility of the representa-tives of Respondent by his maneuvering to become qualified on Respondent's "A"list,the findings herein are not based upon any dereliction that Haile may havebeen guilty of with respect to following union regulations.As a general proposition,Haile's position is one that may evoke sympathy in his efforts to earn a livelihood.In this case, however, his efforts are regarded as being based on miscalculations anda misunderstanding as to what his rights were, particularly in terms of the ArizonaMaster Labor Agreement. Since it is well settled that a nondiscriminatory hiringhall, operated exclusively by a union, is lawful 6 and since there is evidence in thisrecord that nonunion members were referred by Respondent through its hiring hall,the failure of the General Counsel to establish unlawful discrimination in the caseof Haile rests upon his noncompliance with the terms of the lawful exclusive hiringarrangement insofar as qualifying Haile to be selected by a signatory employer and,secondly, upon the fact that the specific instance of discrimination claimed was inconnection with an employer who was not shown by the evidence to have been boundby the terms of the exclusive hiring arrangement.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Prime Construction Co., Inc., is engaged in commerce within the meaning ofthe Act.2.Respondent Plasterers & Cement Masons Local Union 394, Operative Plasterers& Cement Masons International Association, is a labor organization within the mean-ing of the Act.3.Respondent did not commit unfair labor practices involving discrimination withrespect to the employment of Arlee Haile.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in this case, it is recommended that the complaint be dismissed inits entirety.OLocal 357, International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (Los Angeles-Seattle Motor Express) v. N.L.R.B.,365 U.S. 667.APPENDIX AARTICLE II-Recognition and DispatchingA. That the CONTRACTORS hereby recognize the UNIONS who are signatory heretoas the sole and exclusive collective bargaining representatives of all employees ofthe CONTRACTORS signatory hereto over whom the UNIONS have jurisdiction, as suchjurisdiction is defined by the Building and Construction Trades Department of theAmerican Federation of Labor-Congress of Industrial Organizations as of the dateof this Agreement, excluding executives, superintendents, assistant superintendents,civil engineers, and their helpers, master mechanics, all supervisory employees suchas general foremen, timekeepers, messenger boys, and office workers.The Unionshereby recognize the Contractor Associations who are signatory hereto as the soleand exclusive collective bargaining representatives of their members.B. (1) The individual contractors shall requisition all workmen who are to beemployed in the bargaining unit from the local hiring hall of the Union having areajurisdiction of the particular craft or skill involved.The Union will immediatelydispatch such workmen as have been requisitioned on a non-discriminatory basis in PLASTERERS & CEMENT MASONS LOCAL 394, ETC.195accordance with the dispatching rules as stated in paragraph E hereof.However,it is understood and agreed that all such dispatching and the operation of any hiringhalls that may be maintained by the Unions shall be subject to, and shall be gov-erned by, thefollowing conditions:(a) Selection of applicants for referral to jobs shall be on a non-discriminatorybasis and shall not be based on or in any way affected by Union membership, by-laws, rules, regulations,constitutional provisions,or any other aspect or obligationof Union membership,policies or requirements,or on race, color,religion,nationalorigin or age.(b) The Employers retain the right to reject any job applicant referred by theUnion.(c)Theparties to this agreement shall post in places where notices to workmenand applicants for employment are customarily posted, all provisions relating tothe functioning of the hiring arrangement.(d)Employment shall be deemed to commence only upon acceptance by theemployer.Provided,however,if applicant is rejected he shall be entitled to receiveexpense allowance and such other benefits as are herein provided.Provided furtherthat if such applicant shall, at the time he first shows up for work at the project,not be ready, able and willing to perform the work for which he has been referred,then and in such event he shall not be entitled to any compensation hereunder.(2) If the Union shall fail to furnish the requisitioned workmen within forty-eight(48) hours after the requisition is brought to the Union's notice, then and inthat event,the individual employers may secure such workmen from any other sourceavailable.However, in such event, the individual employers will notify the Unionsimmediately when such workmen are hired and shall make arrangements for properreferral.(3)Each of the Unions agrees to hold each of the other Unions signatory heretoharmless from any money damages or penalties assessed against any of them by theNational Labor Relations Board because of any deviation from the non-discrimina-tory hiring hall procedure where such deviation was proximately and solely causedby any one of the individual Unions.E.Dispatching Procedures.The following procedures shall be forthwith placedin effect at all Union dispatching offices pursuant to the provisions of the MasterLabor Agreement covering construction in the State of Arizona:(1)The individual employers have agreed that they will first call the DispatchingOffice for all men. If Union agents are asked to supply men, they shall promptlyrelay such request to the appropriate Dispatch Office for servicing the request.Uniondispatching offices shall normally remain open from 7 a.m. to 5 p.m. Mondaythrough Friday and one-half day on Saturday(holidays listed herein excluded);however, this provision shall be satisfied where, if such hours are not maintained, analternate phone number has been made reasonably available to the contractor.(2)A written REFERRAL will be given to each workman, dispatched to a job.This is not a Union"clearance"but, rather,written evidence in the workman's pos-session that he has been dispatched in accordance with the applicable LaborAgreement.(3)Each Dispatching Office shall maintain appropriate registration lists or cards,kept current from day to day, and referrals will be made in the following order ofpreference:(a)Workmen who are properly qualified(as hereinafter provided) whose namesare properly registered,and who have been formerly employed for a period of atleast sixty(60) days by any individual employers signatory to the Master LaborAgreement in a craft covered by this Agreement in the State of Arizona within theimmediately preceding two (2)years.(1) Individual employers may requisition a workman specifically by name fromGroup(a) for the same craft in which he was previously employed provided saidworkman is properly registered and available for such employment.(For purposesof this paragraph,Millwrights and Carpenters shall be considered separate crafts.Mason Tenders and Plasterer Tenders shall also be considered separate crafts withinthe Laborers' jurisdiction.)(b)When Group(a) is exhausted,workmen who are properly qualified(as here-inafter provided),whose names are properly registered,and who have been formerlyemployed for a period of at least forty-five (45) days by any individual employerssignatory to this Agreement in a craft covered by the Master Labor Agreement in theState of Arizona within the past four (4) years and who have been residents of theState for the immediately preceding three(3) months. 196DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)When Group (b) is exhausted all other workmen who are properly qualified,(as hereinafter provided) whose names are properly registered and who are availablefor employment.(4)When the individual employer needs foreman,* key men** or specializedmen** there shall be a conference at which the foremen or key or specialized work-men and the date of the commencement of their employment shall be stated by theindividual employer and the individual employer may hire such men.Such a work-man shall be dispatched by the craft according to the usual dispatching procedures.Abuse by any individual employer of the privilege granted in this paragraph shallsubject him to withdrawal of the privilege for an appropriate period through theprocedure established in Article V. It shall not be considered abuse by any craftwhere a contractor has in his employ one person who was hired under the provisionsof this paragraph; nor where a contractor has one additional man so hired for eachtwenty-five (25) craftsmen employed.(5)There shall be complete right of inspection of dispatching operations by au-thorized representatives of signatory contractor associations; such right to be subjectto reasonable restrictions such as written notice to authorities in charge, reasonablehours, and no harassment.(6)Where a workman is not called by name the Union Dispatcher shall bedelegated the authority to qualify him under the classification ordered.The qualifica-tion discretion hereby specifically delegated to the Union Dispatching Office shallinclude ranking workmen according to previous experience, such as length of employ-ment in the type of work sought and information regarding previous individual em-ployers; and also according to job performance and job tenure. Individual employersmay delegate to the Union Dispatching Office other selection qualifications from timeto time, as specifically designated by them.(7)No workman shall be refused registration or dispatchment because of hisUnion or non-Union status, if he is otherwise entitled to dispatchment.Preference indispatchment is based solely upon the requirements of paragraphs 3 and 4 hereof.(8) It is the responsibility of the Dispatcher to determine, in the first place, theproper group in which to place the registrant.This normally will be based uponinformation or papers which the man supplies. If any doubt exists as to the regis-trant's proper placement, the Dispatcher may call prior employers or make otherprompt investigations to get the facts needed. Similarly, the Dispatcher should makean appropriate notation where necessary, of the qualifications of the applicant, orhis related experience, to assist in sending men meeting the individual employer'sstated requirements.Any dispute which may arise relative to which list a registrantshould be placed upon or as to competency, shall be settled as follows:(a)The registrant shall file with the dispatching office a written request for reviewof the disputed matter within ten (10) days after the dispute arises.He shall also,at that time, deposit with the dispatching office a cash bond in the sum of ten dollars($1000), which sum shall be used solely toward paying his share in the referee'sfees(b)The Local Union will initiate and the Area Labor Management Committee willarrange to have an impartial referee review the dispute within ten (10) days after thewritten request has been filed.Time and place of an informal hearing will be fixed bythe referee and notice thereof will be given to the registrant by the Union, as soon aspracticable.(c)The referee will examine all material evidence submitted by the registrant andthe Union and will conclusively decide which group the registrant should be placedin and as to what qualifications the registrant has.The Union will then register andclassify the registrant accordingly.Nothing contained herein, however, may be in-terpreted to permit or grant power to the referee to alter, amend, modify or otherwisechange any term or condition of the collective bargaining agreement or these dispatch-ing procedures.(d) The referee will be selected from the clergy or from some other group notdirectly associated with management or labor.(e)The referee's fees will be borne equally by the Union and the registrant, ex-cept that the registrant shall in no circumstance be required to pay a sum in excess often dollars ($1000).The registrant's share shall be taken out of the ten dollars($10.00) bond on file with the Dispatching Office and any excess shall be returnedto the registrant as soon as possible.(9)Dispatchers shall hand each registrant on lists (b) and (c) a copy of "Dis-patching Rules" and registrant should sign and return such form to indicate his*But a man so hired can remain on the job in the "foreman"classification only."Workman possessing special mental or mechanical skills. TAXICAB DRIVERS UNION, LOCAL 7 7 7, ETC.197awareness of the Rules.Receipted Rules should be kept for a period of six months,filed by dates.(10) If registrants inquire, they should be informed if workmen are registered whoare higher in preference than they.(11) "Available for work" means that the registrant must be present at the timeand place uniformly required for dispatchment and be ready,able and willing togo to the job site and perform the work for which he is being dispatched.The prac-tice of each Dispatching Office shall be uniform as to all registrants with respect tophysical presence in the office at given hours,or telephoning in, being available at atelephone,etc., and registrants shall be informed of the practice.(12)Appropriate notations shall be made opposite the registrant's name when hisname is reached for dispatchment,showing the job and classification to which he isdispatched,his lack of availability,or other reason that he has been passed over.' Ifinquiry is made by the registrant,he shall be given exactly the same informationas to reasons, etc.,as appears on the notation.(13) In such cases, or any other cases which may lead to a dispute,the Dispatchershould immediately make notes on the facts upon which he or she based his or herdecision to dispatch or not to dispatch the man.(14)No fees shall be required as a condition of registration or dispatchment.Taxicab Drivers Union,Local 777, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of AmericaandCrown Metal Manufacturing Company.Cases Nos. 13-CB-1383 and 13-CB-1414.November 26, 1963DECISION AND ORDEROn July 24, 1963, Trial Examiner John F. Funke issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a brief.' The General Counsel filed a brief in sup-port of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bersLeedom and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed 2 The Board has considered the Inter-1Respondent's request for oral argument is denied as, in our opinion,the entire record,including the exceptions and briefs,adequately presents the issues and the positions ofthe parties.2Respondent contends that there was prejudicial error in the Trial Examiner' denialof its motion of July 2 to strike the proceedings held on June 26, on the ground that suchproceedings were held without Respondent'sparticipation.The record shows that onJune 5 the Trial Examiner had issued notice that the hearing would be reconvened onJune 25,by agreement of the parties.On June 21 one of Respondent's counsel moved fora continuance on the ground that he would be engaged in the U.S. district court onJune 25; and Respondent'sother counsel made a similar request on the ground that he,145 NLRB No. 18.